DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response received 11/9/22 was accepted and entered.  In response to an election/ restriction requirement, applicant elected, with traverse, claims 1-5 and 10-15.  Accordingly, claims 6-9 have been withdrawn from consideration. 
Applicant's election with traverse is acknowledged.  The traversal is on the grounds that inventions I and II are substantially similar and substantially overlap in subject matter. Applicant further provides a hypothetical in which the subject matter of invention I is within the scope of the subject matter of invention II. However, as noted in the restriction requirement, the invention as mutually exclusive determinations of whether something is real, i.e., invention I determines whether an object is a real road by requiring the number of planar regions is one – and then further the determination is only a real road based on a gradient of the planar region, further, driving operation is controlled based on whether a real road is present. Invention II is mutually exclusive because a driving operation is controlled based solely on the number of planar regions an object has. 
Furthermore, the whether there is substantial overlap between inventions is not determinative of a proper restriction. Rather, The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case, the apparatus (claims 6-9) as claimed can be used to carry out a materially different process, i.e., the process shown in the flowchart in FIG. 10 for detecting roads and then controlling the driving of the vehicle based on road detection, not required for the method of claims 10-15, shown in FIG. 2. The processes of FIG. 2 and FIG. 10 are materially different since they contain mutually exclusive object determination steps (compare s205 with s1005 and corresponding description) and require materially different driving control steps (compare s206 with s1006 and corresponding description) that use materially different calculations and bases to output a particular vehicle control. In addition, invention I and II have a materially different mode of operation, function, or effect; the inventions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants based on the current record. See MPEP § 806.05(j).  With respect to element (2), M.P.E.P. 806.05 guides “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”. Here, inventions I and II would not infringe on each other since each, as claimed, requires a separate and distinct event vehicle control step with distinct calculations and basis (i.e., see FIG. 2 vs. FIG. 10 and corresponding descriptions). 
With respect to burden, as stated in MPEP 803, “a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search”.  See also MPEP 808.02. Here, the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). For example, Invention I requires search in G06T2207/30261, detection of lanes and roads using image data and B60W2552/25 vehicle control based on road profile, not required for invention II. Invention II requires search B60W2554/40 vehicle control based on detected dynamic objects, not required for invention I. Accordingly, a prima facie case of a serious burden on the examiner was established.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20150210312 to Stein et al. (Stein)
With respect to claims 1, 10 and 15 Stein discloses an electronic apparatus for assisting with driving of a vehicle, the electronic apparatus (i.e., ¶¶ 80-85, FIG. 1 and 4) comprising: 
at least one sensor; 
(120, FIG. ¶ 139 image capture, radar; ¶ 183 laser range finder)
a memory storing one or more instructions; and 
(i.e., 140, 150, FIG. 1 and 4)
a processor configured to execute the one or more instructions stored in the memory to: 
(i.e., 110, FIG. 1) 
obtain a surrounding image of the vehicle via the at least one sensor, 
(¶¶ 204; 6 “cameras that monitor the environment of a vehicle”; 115 “fields of view of image capture devices 122, 124, and 126 may include any desired area relative to an environment of vehicle 200”)
determine an object from the obtained surrounding image, 
(¶¶ 204, 116, 130-133)
obtain three-dimensional (3D) coordinate information for the determined object, determine a number of planar regions constituting the object, based on the 3D coordinate information corresponding to the object, 
(¶ 204 “Object detection module 1310 may further determine a reference plane corresponding to the road surface, and using the reference plane, may determine dimensions and attributes of the identified object(s), such as their height, length, and width.”; FIG. 14, 3D box 1202, ox1, oy1, oz1, road plane 1408; ¶ 213 “Object 1202 may be a relatively flat object, or it may be three dimensional . . . dimensions ox1, oy1, oz1 . . . determine dimensions based on reference plane 1408”; ¶¶ 214-215; 227 dimensions of the detected object such as its height relative to the detected reference plane . . . 14/554500 . . . incorporated by reference”; claim 1)
determine whether the object is a real object1, based on the determined number of planar regions constituting the object, and 
(¶ 213 “Object 1202 may be a relatively flat object, or it may be three dimensional . . . dimensions ox1, oy1, oz1 . . . determine dimensions based on reference plane 1408”; ¶¶ 214-215; 227 dimensions of the detected object such as its height relative to the detected reference plane . . . 14/554500 . . . incorporated by reference”; claim 1)
control a driving operation of the vehicle based on a result of the determining whether the object is the real object.  
(¶ 219 “Based at least on the dimensions of object 1202 determined as discussed above in association with FIG. 14A, as well as the determined distances illustrated in FIG. 14B, system 100 may determine one or more actions to take. System 100 may act via action module 1330 to send information and instructions to various associated subsystems of vehicle 200c to carry out the actions, including but not limited to throttling system 220, braking system 230, and steering system 240”; 530, FIG. 5A; 630, FIG. 6; 730, FIG. 7; 1560, FIG. 15; claim 1 “cause a change in at least a directional course of the vehicle if the determined height of the object exceeds a predetermined threshold”)

With respect to claims 2 and 11 , Stein discloses the processor is further configured to execute the one or more instructions to determine that the object is not the real object based on the determined number of planar regions constituting the object being one.  
(¶ 213 “Object 1202 may be a relatively flat object, or it may be three dimensional . . . dimensions ox1, oy1, oz1 . . . determine dimensions based on reference plane 1408”; ¶¶ 214-215; 227 dimensions of the detected object such as its height relative to the detected reference plane . . . 14/554500 . . . incorporated by reference”; claim 1)

With respect to claims 3 and 12 , Stein discloses the processor is further configured to execute the one or more instructions to, based on the object determined to not be the real object: 
determine, as a masking region, the object in the surrounding image; and 
transmit information about the masking region to one or more modules configured to control the driving operation of the vehicle.  
(i.e., if an object is coplanar with the road, with a height below a threshold amount it is considered part of the masking region, i.e., the road, and the road without a separate three dimensional object is used to control driving operation of the vehicle, i.e., if the object is flat the vehicle does not change directional course: claims 1- 9 “cause a change in at least a directional course of the vehicle if the determined height of the object exceeds a predetermined threshold . . . drive over the object . . . determined height of the target object is less than 10 cm to the road plane”; ¶ 204 “Object detection module 1310 may further determine a reference plane corresponding to the road surface, and using the reference plane, may determine dimensions and attributes of the identified object(s), such as their height, length, and width.”; FIG. 14, 3D box 1202, ox1, oy1, oz1, road plane 1408; ¶¶ 213 - 215 “Object 1202 may be a relatively flat object, or it may be three dimensional . . . if the object is flat or relatively flat (e.g. 2 cm or less, 1 cm or less, etc. system 100 may determine that no . . . change of course is necessary . . . determine these dimensions based on the reference plane 1408” [masking region] . . . determine height of object 1202 . . . relative to reference plan 1408”; 227 dimensions of the detected object such as its height relative to the detected reference plane . . . 14/554500 . . . incorporated by reference”; claim 1)
(¶ 219 “Based at least on the dimensions of object 1202 determined as discussed above in association with FIG. 14A, as well as the determined distances illustrated in FIG. 14B, system 100 may determine one or more actions to take. System 100 may act via action module 1330 to send information and instructions to various associated subsystems of vehicle 200c to carry out the actions, including but not limited to throttling system 220, braking system 230, and steering system 240”; 530, FIG. 5A; 630, FIG. 6; 730, FIG. 7; 1560, FIG. 15; claim 1 “cause a change in at least a directional course of the vehicle if the determined height of the object exceeds a predetermined threshold”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of US 20150379371 to Yoon et al (Yoon)
With respect to claims 4 and 13, Stein discloses the processor is further configured to execute the one or more instructions to, based on the determined number of planar regions constituting the object being one, (i.e., if the object is flat, co-planar with road object: ¶ 204 “Object detection module 1310 may further determine a reference plane corresponding to the road surface, and using the reference plane, may determine dimensions and attributes of the identified object(s), such as their height, length, and width.”; FIG. 14, 3D box 1202, ox1, oy1, oz1, road plane 1408; ¶¶ 213 - 215 “Object 1202 may be a relatively flat object, or it may be three dimensional . . . if the object is flat or relatively flat (e.g. 2 cm or less, 1 cm or less, etc. system 100 may determine that no . . . change of course is necessary . . . determine these dimensions based on the reference plane 1408” [masking region] . . . determine height of object 1202 . . . relative to reference plan 1408”; 227 dimensions of the detected object such as its height relative to the detected reference plane . . . 14/554500 . . . incorporated by reference”; claim 1)
However, Stein fails to explicitly disclose a determination of whether the object is an image included in another object. 
Yoon, from the same field of endeavor, discloses detecting the dimensions of real world objects, (i.e., 111, 112, FIG. 1) such as a billboard, in a vehicle driving down the road, capturing images of the surrounding environment and distinguishing real world 3D objects from objects in photographs (¶ 1 “specially designed motor vehicles are utilized to drive along roads and capture data, such as in the form of images, of the surrounding physical world . . .  identification of objects in a physical scene. Such objects can include humans, cars, buildings, signs, or portions thereof. For example, in a mapping context, it can be useful to automatically identify street signs, because such street signs can be utilized to verify the correctness of the digital map. As another example, it can be useful to identify humans in photographs”), then further determining whether an object is an image included in another object (¶¶ 30 “detecting humans based only on height, can have correctly identified a human in the physical scene represented by the two-dimensional and three-dimensional feature data that was used as training data, but it can also have identified as a human a five foot tall tree sapling in the physical scene. Conversely, the second classifier detailed in the simple example above can have also correctly identified the human in the physical scene represented by the two-dimensional and three-dimensional feature data that was used as training data, but it can also have identified as a human an image from a billboard. As can be seen, the second classifier correctly avoided classifying the tree sampling as a human, and the first classifier correctly avoided classifying the billboard as a human. If each classifier was, for purposes of the present example, weighted with a weight of one-half, the object detector 260, utilizing only such two classifiers, with such assigned weights, can have weighted the identification, as a human, of both the human and the tree sampling with a weight of one half utilizing the first classifier, and can have weighted the identification, as a human, of both the human and the billboard with a weight of one half utilizing the second classifier. Summing the output of such classifiers, the identification of the human as a human can have a summed weight of one, while the others can remain at a summed weight of one half. Applying a threshold, the object detector 260 can then, correctly, identify the human in the physical scene represented by the scene represented by the two-dimensional and three-dimensional feature data that was used as training data, while correctly disregarding both the tree sampling and the billboard” ¶¶ 17-18)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement determining whether the object is an image included in another object, as taught by Yoon, in order to distinguish real world objects from images of humans, to prevent misidentification of pedestrians that would result in inaccurate vehicle control solutions. In addition, Yoon identifies such a combination provides optimization of object detection (¶ 3). 
With respect to claims 5 and 14, Stein in view of Yoon disclose the processor is further configured to execute the one or more instructions to, based on the determined number of planar regions constituting the object being one, 
determine whether the object is the image included in the other object, according to a comparison between the 3D coordinate information corresponding to the object and 3D coordinate information corresponding to the other object determined to be a real object.  
(i.e., Yoon, FIG. 1 151 image feature generator, 152 geometric feature generator, adaptive object detection 180; ¶¶ 1-3, 17-18, 30). 


Citation of Prior Art
	US 20070127778 is cited to disclose:
[0019] FIG. 7 is an explanatory view showing a situation in which the coordinates of the top points and bottom points detected on the velocity image are transformed into coordinates on the ZX-plane, and it is determined whether an object is two-dimensional or three-dimensional;
[0023] FIG. 11 is an explanatory view showing a situation in which object detecting regions are set on a velocity image, and coordinates of pixels having velocities are transformed into coordinates on the ZX-plane in order to determine whether the pixels are two-dimensional object candidate points or three-dimensional object candidate points;
28  object-attribute determining unit 107 that determines whether the feature is a two-dimensional object or a three-dimensional object, on the basis of the three-dimensional coordinates obtained by transformation by the coordinate transforming unit 104, the motion information about the pixels calculated by the motion-information calculating unit 105, and grouping information about the pixels grouped by the grouping unit 106. The object-attribute determining unit 107 also determines whether the pixels represent a moving object when they represent a three-dimensional object.
[0124] Accordingly, position coordinates of the uppermost pixel (top point) and the lowermost pixel (bottom point) are transformed into coordinates on the ZX plane by using camera parameters. Both the top and bottom points of a two-dimensional object, such as a white line or another road marker lying on the road surface exist on the road surface, are projected on the specified ZX plane by the coordinate transformation. In contrast, only the bottom point of a three-dimensional object lies on the road surface; whereas the top point thereof does not lie on the road surface. Therefore, only the bottom point is projected on the specified ZX plane, and projection of the top point deviates from the specified ZX plane. Thus, even when a monocular image is captured, it is possible to discriminate between two- and three-dimensional objects according to the relative placement in one or more regions of transformed coordinates corresponding to the top and bottom points.
133 the coordinates of the detected pixels are transformed to coordinates on the ZX plane according to expressions (1) and (2) described above, and it is determined whether the transformed coordinates lie in a specified ZX plane, similar to the example with respect to FIG. 7. When the transformed coordinates lie in the specified ZX plane, it is determined that the pixels are two-dimensional object candidate points. In contrast, when the transformed coordinates do not lie in the specified ZX plane, it is determined that the pixels are three-dimensional object candidate points
[0134] Subsequently, it is determined on the basis of the detected two-dimensional object candidate points and the three-dimensional object candidate points whether a three-dimensional object exists. That is, when the points judged as being the two-dimensional object candidate points and the points judged as being the three-dimensional object candidate points are consecutively arranged in the vertical direction, it can be assumed that a portion of a three-dimensional object adjacent to the road surface was erroneously judged as being two-dimensional object candidate points. Therefore, it is determined that an object that is represented by both two-dimensional object candidate points and three-dimensional object candidate points is actually a three-dimensional object, as shown in FIG. 12. For example, since the two-dimensional object candidate points P.sub.11 to P.sub.13 and the three-dimensional object candidate points P.sub.14 to P.sub.113 are consecutively arranged in the vertical direction, it is determined that P.sub.11 to P.sub.113 represent a three-dimensional object OB1. Similarly, it is determined that the points P.sub.21 to P.sub.213, the points P.sub.31 to P.sub.313, the points P.sub.41 to P.sub.412, and the points P.sub.51 to P.sub.510 represent three-dimensional objects OB2, OB3, OB4, and OB5, respectively.

US 20110248880 denso is cited to disclose:
[0078] Referring to FIGS. 5A to 5C, the three-dimensional object determination process is described. FIGS. 5A to 5C are explanatory diagrams illustrating a process of determining a three-dimensional object and a non-three-dimensional object. Specifically, FIG. 5A is a diagram, as a bird's-eye view, illustrating an X-Y coordinate. FIG. 5B is a diagram illustrating an example of how measured-distance data appear on the X-Y coordinate regarding a three-dimensional object and a non-three-dimensional object. FIG. 5C is a diagram illustrating how measured-distance data appear on the X-Y coordinate regarding a typical road structure (specifically including vehicles, a road surface and white lines).
[0086] Referring to FIG. 5C, a specific example is explained. For example, when an object is a vehicle (preceding vehicle), measured-distance data over a plurality of layers will reside in the same search area and thus the object is determined to be a three-dimensional object. When an object is a road surface, measured-distance data of the same layer will be juxtaposed in the X-axis direction in the same search area and thus the object is determined to be a non-three-dimensional object. When an object is a white line, measured-distance data of the same layer will be juxtaposed in the Y-axis direction in the same search area and thus the object is determined to be a non-three-dimensional object.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition of what is included within a “real object” but can include an object existing within one plane (Spec. ¶97 “determine that the object is not a real thing when the number of planar regions constituting the object is calculated or determine to be one”),an object in a masking region (Spec. ¶ 110 “considering that the masking region is not a real object”), an object is encompassed or enclosed within another object, the object is on a same plane as another object (¶ 113), existence of separation between the object and the ground (¶ 141).